DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 6/29/2022 is acknowledged.
	Claims 11-13 are cancelled. Claims 14-21 are new. 
Claim Objections
2.	The claims are objected because of the following reasons: 
	Re claim 15, line 2: delete “zone” and insert --zones--.
	Re claim 9, line 2: in front of “capacitive element”, delete “a” and insert --the--, because capacitive element is prior claimed in claim 8. 
	Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 2, 14, 15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US 2010/0184295).
Re claim 1, Sato teaches, Figs. 4b-7b, [0018, 0021-0023, 0035], a process for fabricating an integrated circuit, comprising: 
-forming trenches in a semiconductor substrate (100) having a first zone (right) and a second zone (left), wherein forming trenches comprises: 
-forming a first stop layer (120) over a front face of the semiconductor substrate (100) in the first zone and in the second zone (Fig. 4b); 
-forming a second stop layer (130) over the first stop layer (120) in the second zone (Fig. 4c); and 
-performing a dry etch delimited by an etch mask (BARC & PR) in the first zone and in the second zone, wherein performing said dry etch comprises performs: 
etching, in a given time, in the first zone, through the first stop layer (120) and into the semiconductor substrate (100) down to a first depth relative to the front face to form a first trench (right trench); and 
etching, in said given time, in the second zone, through the second stop layer (130), through the first stop layer (120) and into the semiconductor substrate (100) down to a second depth relative to the front face to form a second trench (left trench); 
wherein the second depth (left) is shallower than the first depth (right) (Fig. 7b).

    PNG
    media_image1.png
    241
    555
    media_image1.png
    Greyscale

Re claim 2, Sato teaches completely removing the second stop layer (130) (Figs. 7b-8). 
Re claim 14, Sato teaches, Fig. 4b-7b, [0018, 0021-0023, 0035], a process for fabricating an integrated circuit, comprising: 
-depositing a first stop layer (120) over a front face of the semiconductor substrate (100) in the first zone (right) and in the second zone (left); 
-depositing a second stop layer (130) over the first stop layer in the second zone; 
-dry etching in the first zone, through the first stop layer (120) and into the semiconductor substrate (100) down to a first depth relative to the front face to form a first trench (right); 
-dry etching in the second zone, through the second stop layer (130), through the first stop layer (120) and into the semiconductor substrate (100) down to a second depth relative to the front face to form a second trench (left); 
wherein dry etching the first and second zone is performed for a same time period; and 
wherein the second depth (left trench) is shallower than the first depth (right trench).

    PNG
    media_image1.png
    241
    555
    media_image1.png
    Greyscale

Re claim 15, Sato teaches dry etching the first and second zone is performed simultaneously (e.g. second step) [0023].  
Re claim 18, Sato teaches filling the first trench and the second trench with a dielectric material (150) to form shallow trench isolations (Fig. 7b).
4.	Claim(s) 1-3, 6, 7, 10, 14-19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2007/0066030).
Re claims 1 & 14, Kim teaches, Figs. 4A-E, [0027, 0031, 0033, 0034], a process for fabricating an integrated circuit, comprising: 
forming trenches (110, 112) in a semiconductor substrate (100) having a first zone (B) and a second zone (A), wherein forming trenches comprises: 
-forming a first stop layer (104a, 106 and/or with right 108) over a front face of the semiconductor substrate (100) in the first zone (B) and in the second zone (A) (Fig. 4C); 
-forming a second stop layer (left 108) over the first stop layer (104a, 106) in the second zone (A) (Fig. 4C); and 
-performing a dry etch delimited by an etch mask (109) in the first zone (B) and in the second zone (A), wherein performing said dry etch comprises performs: 
etching, in a given time, in the first zone (B), through the first stop layer (106/right 108) and into the semiconductor substrate (100) down to a first depth relative to the front face to form a first trench (112); and 
etching, in said given time, in the second zone (A), through the second stop layer (left 108), through the first stop layer (104a, 106) and into the semiconductor substrate (100) down to a second depth relative to the front face to form a second trench (110); 
wherein the second depth (110) is shallower than the first depth (112) (Fig. 4E).

    PNG
    media_image2.png
    376
    529
    media_image2.png
    Greyscale

Re claim 2, Kim teaches completely removing the second stop layer (left 108) (Figs. 4G-H). 
Re claim 3, Kim teaches after performing the dry etch, performing a wet etch that laterally removes a portion of the first stop layer (104a, 106) from flanks that are etched by performing the dry etch, wherein performing said wet etch completely removes the second stop layer (left 108) (Figs. 4G-H, [0044]). 
	Re claim 6, Kim teaches overfilling the first trench (112) and the second trench (110) with a dielectric material (114); and performing a chemical-mechanical polishing operation that is stopped by the first stop layer (104a, 106); wherein the dielectric material (114) in the first trench and the second trench form shallow trench isolations (Fig. 4G).
	Re claim 7, Kim teaches forming a non-volatile memory (peripheral circuit of flash memory) in the first zone (B) of the semiconductor substrate (100); and forming a logic portion (e.g. cell transistors) in the second zone (A) of the semiconductor substrate (100) [0046].
	Re claim 10, Kim teaches a difference between the first depth and the second depth is between 10 nm and 100 nm (e.g. first depth of trench 110 is about 1000 A-2000 A, and the second depth of trench 112 is about 3000 A-4000 A) [0034].
	Re claim 15, Kim teaches dry etching the first and second zone is performed simultaneously [0034]. 
	Re claims 16 & 17, Kim teaches performing a wet etch that laterally removes a portion of the first stop layer (104a, 106, 108) after formation of the first and second trenches; wherein performing the wet etch completely removes the second stop layer (108) (Figs. 4G-H, [0044]). 
	Re claim 18, Kim teaches filling the first trench and the second trench with a dielectric material (114) to form shallow trench isolations (Fig. 4F). 
	Re claim 19, Kim teaches forming a non-volatile memory (peripheral circuit of flash memory) in the first zone (B) of the semiconductor substrate (100); and forming a logic portion (e.g. cell transistors) in the second zone (A) of the semiconductor substrate (100) [0046].
	Re claim 21, Kim teaches a difference between the first depth and the second depth is between 10 nm and 100 nm (e.g. first depth of trench 110 is about 1000 A-2000 A, and the second depth of trench 112 is about 3000 A-4000 A) [0034].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Sato.
	The teachings of Kim have been discussed above. 
	Re claim 5, Kim teaches said wet etch results in said complete removal of the second stop layer (108) [0044].
	Kim does not teach the first stop layer comprises silicon nitride and the second stop layer comprises a material, different from the silicon nitride of the first stop layer.
	Sato teaches the first stop layer (120) comprises silicon nitride and the second stop layer (130) comprises a material, different from the silicon nitride of the first stop layer (Fig. 4a, [0018]).
	As taught by Sato, one of ordinary skill in the art would utilize/modify the above teaching into Kim to obtain different materials of first and second stop layers as claimed, because materials such as oxide and nitride are known and widely used in the art. And it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Sato in combination Kim due to above reason. 
6.	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Caillat et al. (US 2009/0121269).
	The teachings of Kim have been discussed above. 
Re claim 20, Kim does not teach forming a dielectric envelope on flanks and a bottom of the first trench and the second trench;
filling the first trench and the second trench with a conductive material;
wherein the conductive material in the first trench forms a vertical electrode of a capacitive element; and
wherein the conductive material in the second trench forms a vertical gate of a buried transistor.
Caillat teaches, Fig. 12, [0048, 0049], forming a dielectric (17) envelope on flanks and a bottom of the first trench (center) and the second trench (left);
filling the first trench and the second trench with a conductive material (19, 185);
wherein the conductive material in the first trench forms a vertical electrode of a capacitive element (195); and
wherein the conductive material in the second trench forms a vertical gate of a buried transistor (50, 51, 17, 185).
As taught by Caillat, one of ordinary skill in the art would utilize/modify the above teaching and incorporate into Kim to obtain a vertical electrode and a vertical gate as claimed, because it aids in achieving an IC having a higher memory cell density. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Caillat in combination Kim due to above reason. 
 				Allowable Subject Matter
7.	Claims 4, 8 & 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        7/6/22